Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 4/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “by used of” and “to formed the” in claims 1 and 5 render the claims indefinite because the phrases are grammatically incorrect. It is also unclear from the language of the claims whether the substrate is being “used of” or utilized for the printing operation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guillemette et al. (US 2020/0346398).
Guillemette et al. discloses a method including manufacturing perovskite plastic wires (¶¶ 47-48, 279); providing a substrate with areas to be printed (¶¶ 81-82; fig. 26); heating and printing the plastic wires on the areas to be printed using FDM to form a color conversion film (¶¶ 5-6).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adhikari et al. (Adhikari, G. C., Thapa, S., Zhu, H., Zhu, P., Mg2+-Alloyed All-Inorganic Halide Perovskites for White Light-Emitting Diodes by 3D-Printing Method. Adv. Optical Mater. 2019, 7, 1900916).
Adhikari et al. discloses a method of manufacturing a perovskite color conversion film (abstract). The method includes providing a substrate with areas to be printed (page 8); and heating and printing plastic wires on the areas to be printed of the substrate using fused deposition modeling 3D printing technology (page 8), and coating the wires with perovskite (page 8), thereby manufacturing perovskite plastic wires and forming a perovskite color conversion film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lotito et al. (US 2019/0148603) in view of Talgorn et al. (US 2018/0126620).
Claim 1: Lotito et al. discloses a method of manufacturing a perovskite color conversion film (¶¶ 28-45, 49-50). The method includes manufacturing perovskite plastic material (¶¶ 45, 58); providing a substrate with areas to be printed (¶¶ 40-41); heating and printing the material on the areas to be printed using 3D printing to form a color conversion film (¶¶ 32, 42).
Lotito et al. is silent as to using FDM to produce wires. However, Talgorn et al. discloses a method of manufacturing a color conversion film using fused deposition modeling to produce wires (¶¶ 5, 11-60; fig. 1). As taught by Talgorn et al., producing wires by fused deposition modeling provides for relatively small feature sizes with a minimal influence on manufacturing time. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized FDM in the 3D printing method of Lotito et al. to produce relatively small feature sizes with a minimal influence on manufacturing time, as taught by Talgorn et al.
Claims 5-6: Talgorn et al. discloses obtaining a preformed 3D model including shape and dimensions, heating, melting and printing according to the 3D model (¶¶ 11-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754